DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 3-4, 7 and 10-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/7/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 5-6 and 8-9, insofar as being supported by the elected species, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Clam 1 recites the subject matters of an adjustable resistance network comprising first resistance segments; a heater element thermally coupled to the adjustable resistance network; a calibration resistor comprising second resistance segments thermally coupled to the first resistance segments; and interface circuitry coupled to the calibration resistor. But, it fails to clarify: 
whether the recited first resistance segments and the recited second resistance segments are definitely electrically coupled, or not coupled, to each other, during or not during the calibration with the calibration resistor; and/or 
 whether or not the recited first resistance segments and the recited second resistance segments are definitely electrically decoupled from each other at least during the calibration with the calibration resistor; and/or
whether the recited adjustable resistance network definitely adjusts its resistance through electrical and/or digital switch of the recited first resistance segments, or through mechanical adjustment of the length and/or size of each of the recited fist resistance segments; and/or 
whether or not the recited interface circuity definitely includes switching circuitry for the coupling or decoupling between the first resistance segments and the second resistance segments.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1, insofar as being in compliance with 35 USC 112, is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Coursey (US 2015/0127288)
Coursey discloses a circuit (particularly see Figs. 2-6), comprising: an adjustable resistance network comprising first resistance segments (Rj, Rk); a heater element (see the heating element described in [0075] and/or [0119] through [0123]) that is naturally thermally coupled to the adjustable resistance network; a calibration resistor comprising second resistance segments (Rh; or, Rh0, Rh2, …. and/or Rh7; also see Equations 1 and/or 2) that is/are naturally thermally coupled (at least to a certain degree) to the first resistance segments (as they are all located on a same chip); and interface circuitry (such as including nodes 305 and 306) coupled to the calibration resistor.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. References B-D are cited as being related to a temperature testing or measuring circuitry.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOUXIANG HU whose telephone number is (571)272-1654. The examiner can normally be reached 9:00am---5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHOUXIANG HU/           Primary Examiner, Art Unit 2898